Name: 79/507/EEC: Council Decision of 24 May 1979 amending the Decision of 18 December 1978 laying down the schedule for Member States' contributions to the Fourth European Development Fund (1975) for the financial year 1979
 Type: Decision
 Subject Matter: nan
 Date Published: 1979-05-30

 Avis juridique important|31979D050779/507/EEC: Council Decision of 24 May 1979 amending the Decision of 18 December 1978 laying down the schedule for Member States' contributions to the Fourth European Development Fund (1975) for the financial year 1979 Official Journal L 132 , 30/05/1979 P. 0022 - 0022****( 1 ) OJ NO L 25 , 30 . 1 . 1976 , P . 1 . ( 2 ) OJ NO L 176 , 1 . 7 . 1976 , P . 8 . ( 3 ) OJ NO L 46 , 18 . 2 . 1977 , P . 17 . ( 4 ) OJ NO L 147 , 3 . 6 . 1978 , P . 39 . ( 5 ) OJ NO L 104 , 24 . 4 . 1975 , P . 35 . ( 6 ) OJ NO L 25 , 30 . 1 . 1976 , P . 168 . ( 7 ) OJ NO L 287 , 13 . 10 . 1978 , P . 22 . ( 8 ) OJ NO L 229 , 20 . 8 . 1976 , P . 9 . COUNCIL DECISION OF 24 MAY 1979 AMENDING THE DECISION OF 18 DECEMBER 1978 LAYING DOWN THE SCHEDULE FOR MEMBER STATES ' CONTRIBUTIONS TO THE FOURTH EUROPEAN DEVELOPMENT FUND ( 1975 ) FOR THE FINANCIAL YEAR 1979 ( 79/507/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO THE ACP-EEC CONVENTION OF LOME ( 1 ) SIGNED ON 28 FEBRUARY 1975 , AND TO THE AGREEMENTS SIGNED ON 28 MARCH 1977 WHEREBY THE REPUBLIC OF CAPE VERDE , PAPUA NEW GUINEA AND THE DEMOCRATIC REPUBLIC OF SAO TOME AND PRINCIPE ACCEDED TO THAT CONVENTION , HAVING REGARD TO COUNCIL DECISION 76/568/EEC OF 29 JUNE 1976 ON THE ASSOCIATION OF THE OVERSEAS COUNTRIES AND TERRITORIES WITH THE EUROPEAN ECONOMIC COMMUNITY ( 2 ), AS ADAPTED BY DECISION 77/155/EEC ( 3 ) AND 78/465/EEC ( 4 ), HAVING REGARD TO COUNCIL DECISION 75/250/EEC OF 21 APRIL 1975 ON THE DEFINITION AND CONVERSION OF THE EUROPEAN UNIT OF ACCOUNT USED FOR EXPRESSING THE AMOUNTS OF AID MENTIONED IN ARTICLE 42 OF THE ACP-EEC CONVENTION OF LOME ( 5 ), HAVING REGARD TO THE INTERNAL AGREEMENT ON THE FINANCING AND ADMINISTRATION OF COMMUNITY AID ( 6 ), SIGNED ON 11 JULY 1975 , AND IN PARTICULAR ARTICLE 7 ( 2 ) SECOND SUBPARAGRAPH THEREOF , AND TO THE AGREEMENT AMENDING THAT AGREEMENT ( 7 ), SIGNED ON 28 MARCH 1977 , HAVING REGARD TO THE FINANCIAL REGULATION OF 27 JULY 1976 APPLICABLE TO THE FOURTH EUROPEAN DEVELOPMENT FUND ( 8 ), AND IN PARTICULAR ARTICLE 2 THEREOF , WHEREAS THE COUNCIL DECISION OF 18 DECEMBER 1978 LAID DOWN THE SCHEDULE FOR MEMBER STATES ' CONTRIBUTIONS TO THE FOURTH EUROPEAN DEVELOPMENT FUND FOR THE FINANCIAL YEAR 1979 ; WHEREAS ON 26 APRIL 1979 THE COMMISSION PRESENTED THE COUNCIL WITH A REQUEST FOR SUPPLEMENTARY CONTRIBUTIONS TO THE FOURTH EUROPEAN DEVELOPMENT FUND FOR THE FINANCIAL YEAR 1979 ; WHEREAS THE COUNCIL WILL IN DUE COURSE BE CALLED UPON TO TAKE A DECISION ON THIS REQUEST ; WHEREAS , PENDING SUCH DECISION , AN ADVANCE CALL SHOULD BE ISSUED FOR THE PAYMENT , ON 1 JUNE 1979 , OF THE SECOND INSTALMENT OF MEMBER STATES ' CONTRIBUTIONS FOR THE FINANCIAL YEAR 1979 , ORIGINALLY DUE ON 2 JULY 1979 , HAS DECIDED AS FOLLOWS : SOLE ARTICLE THE SECOND INSTALMENT OF THE MEMBER STATES ' CONTRIBUTIONS TO THE FOURTH EUROPEAN DEVELOPMENT FUND , AS LAID DOWN BY THE DECISION OF 18 DECEMBER 1978 , SHALL BE PAYABLE ON 1 JUNE 1979 . THE AMOUNTS SHALL BE AS FOLLOWS : // // MEMBER STATES // CONTRIBUTIONS TO BE CALLED FOR ON 1 JUNE 1979 ( IN EUA ) // // BELGIUM // 12 500 000 // DENMARK // 4 800 000 // GERMANY // 51 900 000 // FRANCE // 51 900 000 // IRELAND // 1 200 000 // ITALY // 24 000 000 // LUXEMBOURG // 400 000 // NETHERLANDS // 15 900 000 // UNITED KINGDOM // 37 400 000 // // // 200 000 000 // DONE AT BRUSSELS , 24 MAY 1979 . FOR THE COUNCIL THE PRESIDENT J . FRANCOIS-PONCET